DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action in response to the Amendment filed on 01/20/2022.    
3.	Claims 1-3, 5, 8, 10, 13, 14, 16, 21, 22, 26, 29, 31, 38, 39, 45, 47 and  52 are currently pending  and are examined herein blow. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 reads in part, “at least one shape memory alloy (SMA) actuator wire coupled to the at least one intermediate moveable element and arranged to, on contraction, laterally move the intermediate moveable element in the plane, thereby driving movement of the button away from the cavity along the first axis and providing a haptic effect.”
Applicant’s indicated support for the amendment, Page 12,  of the Specification reads in part herein as follows:   
 In the illustrated arrangement, the intermediate moveable element 110 moves towards the left of the Figure. As the intermediate moveable element 110 moves sideways towards/into the further cavity 112a, the wedge-shape of the moveable element 110 forces the button 102 to move within cavity 112. In the illustrated arrangement, the button 102 moves upwards in/towards the top of the Figure. The intermediate moveable element 110 may cause the button 102 to move by, for example, between 20 μm to 0.5 mm. In embodiments, the button 102 may move by up to 1 mm.
Thus, there is no support for “ … driving movement of the button away from the cavity along the first axis”. Instead as described above, the wedge-shape of the moveable element 110 forces the button 102 to move within cavity 112. Appropriate correction is required.
 
Response to Arguments
5.	Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.  
Regarding amended independent claim 1, the applicant argues that there is no disclosure in Uehira of "at least one shape memory alloy (SMA) actuator wire coupled to the at least one intermediate moveable element and arranged to, on contraction, laterally move the intermediate moveable element in the plane, thereby driving movement of the button away from the cavity along the first axis and providing a haptic effect," as required by amended independent claim 1.
The examiner disagrees. As given citation below Uehira teaches the limitation of claim 1. Furthermore, Uehira clearly illustrates (Fig. 3A followed by Fig.  3B)  driving movement of the button not away but through the cavity along the first axis as supported in the specification of the current invention.   Similarly  as per claim 52, as illustrated in Fig. 3A followed by Fig. 3B, Uehira teaches (SMA)  actuator (17) driving lateral movement of the intermediate moveable component  (a link mechanism 4 with a first arm  41 and second arm 42 ) thereby driving movement of the moveable component away from the static component along the first axis  (i.e., vertical/downward direction) and providing a haptic effect. 
    Regarding independent claim 2, Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    Regarding independent claim 47, Applicant’s arguments with respect to claim 47 have been considered but are moot because the claim is now rejected Uehira  in view of Nakamura.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5, 10, 26,  29, 38, 39, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehira (US 2005/0098413).  
  Uehira is directed to Switching device (e.g., button).
As per claim 1, Uehira discloses a haptic button assembly (e.g., Figs. 3A and 3B) , comprising:
 a housing (see upper case 22 and lower case 24, Fig. 3A or 3B) comprising a cavity (see openings, gaps or cavities  at each end of button 1, in Fig. 3A or 3B);  
a button (button 1, Fig. 3A or 3B ) provided within the cavity and moveable along a first axis within the cavity (as illustrated in Fig. 3A, the button is in open state, it is not yet pressed down (i.e.  a vertical movement axis); 
at least one intermediate moveable element  (a link mechanism 4 with a first arm  41 and second arm 42 ) provided within the cavity in contact with the button and moveable in a plane defined by the first axis and a second axis (Figs. 3a and 3b)) , the second axis being perpendicular to the first axis, and arranged to drive movement of the button along the first axis ( This contractive force moves actuator 9 from the state in FIG. 3A, to the right direction (I.e. perpendicular to the pressed button direction/axis) , and then link mechanism 4 engaged to actuator 9 moves to a direction in which link mechanism 4 contracts between operation button 1 and frame 12.  [0025 and 0027] also see Abstract); and 
at least one shape memory alloy (SMA) actuator wire  (shape-memory-alloy wire (SMA 17)) coupled to the at least one intermediate moveable element (the link mechanism 4 with a first arm  41 and second arm 42 )  and arranged to, on contraction, laterally move the intermediate moveable element in the plane, thereby driving movement of the button away from the cavity along the first axis and providing a haptic effect. ([ 0005] A switching device of the Uehira  describes that the link mechanism drives the operation button vertically, that is within passage or opening/cavity designed for the button . Figs. 3a and 3b, [0025 and 0027]. Also see [0039-0040]).

As per claim 2,   Uehira discloses a haptic button assembly (e.g., Figs. 3A and 3B), comprising: 
a housing (see upper case 22 and lower case 24, Fig. 3A or 3B) comprising a cavity (see openings, gaps or cavities  at each end of button 1, in Fig. 3A or 3B); 
 a button (button 1, Fig. 3A or 3B ) provided within the cavity and moveable along a first axis within the cavity (as illustrated in Fig. 3A, the button is in open state, it is not yet pressed down (i.e.  a vertical movement axis);  
at least one intermediate moveable element (a link mechanism 4) provided within the cavity in contact with the button and rotatable about a second axis that is parallel to the first axis and arranged to drive movement of the button along the first axis ((as the button 1 is pressed downward or in a vertical direction (first direction) the link mechanism 4 spreads wider  into the horizontal direction (see angle of rotation in Fig. 3B); and 
at least one shape memory alloy (SMA) actuator wire (SMA wire 17) coupled to the at least one intermediate moveable element (link mechanism 4) and arranged to, on contraction, rotate the intermediate moveable element about the second axis, thereby driving movement of the button along the first axis and providing a haptic effect. (upon the wire shorten or contracts, the link mechanism stretches wider creating a wider angle (see Fig, 3B) and   [0027 also see [0029]. Also see [0039-0040]).

As per claim 3, Uehira further discloses that the haptic button assembly as claimed in claim 1 comprising a plurality of SMA actuator wires ([0046] the switching device uses a plurality of shape-memory-alloy wires corresponding to a plurality of operation buttons on a printed-circuit board).
 
As per claim 5, Uehira further discloses that the haptic button assembly as claimed in claim 1, wherein each SMA actuator wire is coupled to the at least one intermediate moveable element via a coupling element, wherein the coupling element is a crimp connector ([0031] [0031] In using connection terminal 18 made of sheet metal processed by metal press, drawing or the like, connection terminal 18 and shape-memory-alloy wire 17 are electrically and mechanically connected by a common coupling method such as soldering and welding. In this case, as shown in FIG. 4A and FIG. 4B, taper part 25 is provided corresponding to the deformation and movement of shape-memory-alloy wire 17, in a direction from connection terminal 18 toward holding portion 16 of actuator 9).
   
As per claim 8, Uehira further discloses that the haptic button assembly as claimed in claim 3, wherein all of the plurality of SMA actuator wires are arranged to move the intermediate moveable element in a first direction in the plane (since SMA wires 17 are coupled with the link mechanism 4 (see Fig. 3B) upon depressing button 1 by the user the link mechanism 4 ( the intermediate moveable element) stretches outward horizontally.  A contractive force of shape-memory-alloy wire 17 is applied to both sides of holding portion 16 in a V-shaped form, enabling the contractive force to increase largely, as compared to a case where one wire is arranged linearly see [0029 and 0035]).

As per claim 10, Uehira further discloses that the haptic button assembly as claimed in claim 1 further comprising a resilient biasing element coupled to the intermediate moveable element and arranged to oppose the movement of the intermediate moveable element caused by contraction of the at least one SMA actuator wire ([0025] FIG. 3A and FIG. 3B illustrate an action of link mechanism 4 and actuator 9, where compression coil spring 21 is omitted. FIG. 3A shows a state where operation button 1 projects from upper case 22. In this state, operation button 1 is biased upward by compression coil spring 21, as mentioned above, and link mechanism 4 gets into a state where it is extended between operation button 1 and frame 12 by the biasing force.  [0026] Note that in this embodiment, although a coil spring is used for biasing the operation button upward,  Uehira is not confined to a coil spring, but another elastic body such as rubber and a blade spring can be also used).    

As per claim 26, Uehira in view of Nakamura further discloses that the   haptic button assembly as claimed in claim 1 wherein the at least one intermediate movable element is a flexure (as clearly illustrated in Figs. 3a followed by Fig. 3b, when the user presses button 1 the link mechanism bends (flexure) or stretches downward) .  

As per claim 29, Uehira further discloses that the haptic button assembly as claimed in claim 1 where the button and/or the intermediate moveable element is arranged to rotate about the first axis (the cross angle between first arm 41 and second arm 42 becomes angle .theta.2, which is larger than .theta.1, operation button 1 locked to first arm 41 moves downward see [0025 and 0027], Figs, 3a and 3b).

As per claim 38, Uehira further discloses that the haptic button assembly as claimed in claim 1 wherein the button and the housing are integrally formed (see a single unit or integrated unit switching device in Fig. 1A-3B).  
As per claim 39, Uehira further discloses that the haptic button assembly as claimed in claim 38 wherein the button comprises at least one free edge (as shown in Figs 1A-3B, the top side of button 1 is the free edge  (i.e., no connection to other parts of the housing).

As per claim 52,   Uehira further discloses An apparatus  (switching device of Fig 3A and 3B) comprising: 
a moveable component (a link mechanism 4 with a first arm  41 and second arm 42); a static component (e.g., frame 12); 
at least one haptic assembly arranged to move the moveable component along a first axis (see the push button operation state in Fig. 3A in view of Fig. 3B, wherein in Fig. 3A, when the button is pressed down vertically (first axis) the  link mechanism 4 also moves down vertically as well in the same axis, the effect is shown in Fig. 3B), the haptic assembly comprising: 
at least one intermediate moveable element (a link mechanism 4 with a first arm  41 and second arm 42) arranged to drive movement of the moveable component (see [0027]); and 
at least one shape memory alloy (SMA) actuator wire coupled to the at least one intermediate moveable element and arranged to, on contraction, drive lateral movement of the intermediate moveable component or drive rotation of the intermediate moveable component about a second axis parallel to the first axis, thereby driving movement of the moveable component away from the static component along the first axis and providing a haptic effect ([0027] In this state, supplying electric power with shape-memory-alloy wire 17, through connection terminal 18 fixed to printed-circuit board 13, causes the temperature of shape-memory-alloy wire 17 to rise due to its self-heating, generating the shape-memory effect to generate a contractive force. This contractive force moves actuator 9 from the state in FIG. 3A, to the right direction, and then link mechanism 4 engaged to actuator 9 moves to a direction in which link mechanism 4 contracts between operation button 1 and frame 12. Namely, the cross angle between first arm 41 and second arm 42 becomes angle .theta.2, which is larger than .theta.1, operation button 1 locked to first arm 41 moves downward, against the biasing force of compression coil spring 21, and gets into a state shown in FIG. 3B. In the state shown in FIG. 3B, projection 20 provided under operation button 1 pushes down push-button switch 19, causing push-button switch 19 to come to a closed state).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 13, 14, 16, 21, 22, 31 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over  Uehira in view of  Nakamura et al (US 2017/0228028).
As per claim 13, Uehira further discloses that the haptic button assembly as claimed in claim 1 wherein the at least one intermediate moveable element is in indirect contact with the button (see the link mechanism 4 indirectly connected with button 1, Fig. 3b or 3b).
Although at [0020] Uehira describes a sliding groove 14, in conjunction with link mechanism 4 ,   “ the assembly comprises a first bearing provided between the intermediate moveable element and the button and arranged to move the button along the first axis when the intermediate moveable element moves” is not clearly shown.  Nakamura, on the other hand, clearly illustrates “the assembly comprises a first bearing provided between the intermediate moveable element and the button and arranged to move the button along the first axis when the intermediate moveable element moves”  (see bearings at least in  Figs. 50 and 66).
Uehira and Nakamura are analogous art because they are from the same field of endeavor, switching device and haptic information presentation system.    
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to insert the ball bearing of Nakamura with Uehara switching device system.   
The suggestion /motivation for doing so would have been to create a smooth   movement or less friction between the link mechanism (intermediate moveable element) and the switching device (button) during operation (pressing of the button 1) (see Nakamura 0277, Figs. 50 and 66).
Therefore, it would have been obvious to combine Uehira and Nakamura to obtain the invention as specified in claim 13.
As per claim 14, again, Uehira does not seem to teach the feature the claim. But  Nakamura further discloses that the haptic button assembly as claimed in claim 13 wherein the first bearing comprises at least one ramp and at least one ball bearing arranged to roll along the at least one ramp (Nakamura, see ball bearing ramp, Figs. 50 and 66).   Therefore, it would have been obvious to combine Uehira and Nakamura to obtain the advantage as described above in claim 13.   
 
As per claim 16, Uehira in view of  Nakamura further discloses that the haptic button assembly as claimed in claim 14, wherein the at least one ramp is a localized ramp provided on a surface of the button and/or the intermediate moveable element (Nakamura describes and illustrated all kind of ball bearing ramp, Figs. 50 and 66.  Therefore, it would have been obvious to combine Uehira and Nakamura to obtain the smooth movement of the button and line mechanism (moveable element) within the ramp or cavity.   

As per claim 21, Uehira in view of  Nakamura further discloses that the haptic button assembly as claimed in claim 13 further comprising a third bearing provided between the button and one or more side walls of the cavity and arranged to constrain movement of the button along the second axis (as illustrated in several figures 47-53, and 63-9, in order to reduce friction,  gel , sponge , fluid  or as well as ball bearings can be placed between the button and one or more side walls of the cavity. Therefore, it would have been obvious to combine Uehira and Nakamura to obtain the above advantages.

As per claim 22, Uehira in view of Nakamura further discloses that the haptic button assembly as claimed in claim 1 further comprising a bearing provided between the intermediate moveable element and a base of the cavity and arranged to bear movement of the intermediate moveable element along the second axis (Nakamura, see ball bearings between the intermediate moveable element and the base of the cavity, Figs, 50 and 66. Ball bearings shown in Figs. 50 and 66 are inserted between the stimulus presentation portion and the vibrator to reduce friction during vibration (as a result of pressing contact portion button). Also provides less friction between button contact portion (button) and vibrator (moving portion).  Thus, for this reason, it would have been obvious to combine Uehira and Nakamura.   

As per claim 31, Uehira in view of Nakamura further discloses that the haptic button assembly as claimed in claim 1 further comprising a sealing mechanism (Nakamura,  at [0273] describes in a case of the vibration, rubber, sponge, a spring, gel, or the like is used as a material that absorbs the vibration. Uehira requires a smooth/reduced friction between push -button switch 19  and vertical movements of operation button 1. Thus, for this reason, it would have been obvious to combine Uehira and Nakamura.    

As per claim 47, Uehira  in view of further Nakamura discloses a sensor to detect a button press (Nakamura [0225] Here, for example, in the case where the button “0” is depressed by the user, the posture sensor 3430 detects the posture change toward a direction 3302 in FIG. 34B, or the pressure sensor of the touch panel detects the motion of the depressing finger, also see Abstract, and [0355]);  and 
control circuitry coupled to the sensor and the at least one SMA actuator wire and arranged to: receive data from the sensor indicating that the button has been pressed; and send a signal to drive the at least one SMA actuator wire ([0147] A control circuit 512 having detected it controls a haptic presentation device 513, and changes the sensitivity of the torque sensation 517 by activating a presentation torque 516 (gentle middle torque 526) in synchronization with the contraction of the muscle. [0229] The controller control circuit 3640 transmits/receives a signal 3609 to/from a game machine 3606, processes input information from the posture sensor 3630 to transmit it to the game machine 3606, and receives an instruction from the game machine 3606. Since a circuit to perform a control to communicate with the game machine 3606, such as the controller control circuit 3640, and its control are well-known for one skilled in the art, the detailed description would be unnecessary. Incidentally, in FIG. 36, although a signal of a wired system is exemplified as the signal 3609, no limitation is made to this, and the signal 3609 may be a signal in a wireless system. [0230] When receiving the suppression signal, the controller control circuit 3640 transmits the information to the control circuit 3620. The control circuit 3620 analyzes the input information from the controller control circuit 3640, and controls a motor in the haptic presentation device 3610 so as to suppress the motion of the haptic presentation device 3610 toward the direction 3607. Thus, the haptic presentation device 3610 presents a force toward a direction 3660, and causes the user to feel a resisting force against the swing direction 3607. By this, in the music game, the music does not exceed the performance speed at which a person can play and the dynamic range of the playing method, and the music game becomes more real. [0352] Instead of the shape changing motors 3002, any mechanism that can change a shape, such as a drive unit using a shape-memory alloy or piezoelectric element, may be used to create such a change in shape.

7.	Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahoian et al (US 20080316171 A1).
Shahoian et al (“Shahoian’) is directed to low-cost haptic mouse implementations. Shahoian discloses several embodiments of mouse interface device 12 providing haptic sensations to the user.  
As per claim 2, Shahoian discloses a haptic button assembly ([0008] FIG. 1 is a perspective view of an interface device system incorporating a haptic feedback device (i.e., see a mouse with two buttons); comprising: 
a housing comprising a cavity (each button 16a and 16b when pressed moves through each respective opening/cavity , see Fig. 1. For example button 256 is hinged and can move approximately as shown by arrow 260, Fig. 4).
a button (button 16a or  16b of Fig. 1, or button 254 of Fig. 4) provided within the cavity and moveable along a first axis within the cavity ([0053] button 256 is hinged and can move approximately as shown by arrow 260, see at least the direction arrow 260, Fig. 4);
 at least one intermediate moveable element provided within the cavity in contact with the button and rotatable about a second axis that is parallel to the first axis, and arranged to drive movement of the button along the first axis (see at least Fig. 4, [0053] Mouse 250 also includes a button 256 to which a permanent magnet 258 is coupled. In the embodiment shown, the magnet 258 is coupled to the underside of the button 256. Button 256 is hinged and can move approximately as shown by arrow 260 (first axis) . Similarly as shown in Fig. 4, rotary element or mass 254 rotates on a second axis that is parallel to the first axis (see direction of arrows of rotation).   Also see [0053-0056]); and
 at least one shape memory alloy (SMA) actuator wire coupled to the at least one intermediate moveable element and arranged to, on contraction, rotate the intermediate moveable element about the second axis, thereby driving movement of the button along the first axis and providing a haptic effect ([0072] In embodiment 300, a moving-magnet actuator 310 is grounded to the housing 302. A moving magnetic portion 311 and bearing of the actuator 310 rotates about axis A and is coupled to the mouse button 306 by an extension member 313 which is guided by a support structure 312. Thus, the rotation of the moving magnet causes a force on the button 306 about that axis and directly in the degree of freedom of the button, allowing forces in either direction of that button's degree of freedom to be output when rotary forces are output by the actuator. [0063] A number of eccentric rotating mass motors, voice-coils, speaker actuators, and/or other types of actuators can be attached to a displaceable surface of the mouse, such as the mouse button 276 or a moveable portion of the top or side of the mouse housing, for example. These actuators can all produce a vibration on the displaceable surface. Thus, a freely-rotating mass 282 will produce a vibration on the button 276 to which the motor 280 is attached due to the inertial forces. Some actuators are capable of harmonic drive, providing high bandwidth at the expense of power consumption. Harmonically-driven actuators are able to produce vibrations as well as "clicks", e.g. single pulses of force. Also see [0088, 0090, 0106]).
 
 Allowable Subject Matter
8.	Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

CONCLUSION

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  
US 9710061 B2  is directed to Haptic Feedback Device. A haptic feedback device configured to provide tactile or haptic feedback for an electronic device. The haptic device includes a platform operably secured to the electronic device to allow rotation about a center axis. An activating member is operably associated with the platform and configured to selectively cause the platform to rotate in a first direction. Also, the haptic feedback device includes a restoring member operably associated with the platform and configured to selectively return the platform to a first position after it has rotated for at least one of a select period of time or a select distance.
9.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173